DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This action is responsive to applicant's amendment and remarks received on 6/21/2022. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Komaromi (US 20160162256 A1).

Regarding claim 1, Komaromi et al. discloses a method comprising: 
obtaining a decreasing rate of body temperature and a decreasing a rate of environmental temperature measured by a wearable device worn on a living body (figs. 1-7 and 9-10 illustrates a wearable device 100 worn a living being. The wearable device comprises a body temperature sensor 1 and an environmental temperature sensor 2; [0025] In one example, the sensor (e.g. “body temperature sensor”) is a temperature sensor and is arranged at a location of the device facing the body part of the user during the device being worn. Under the assumption that the other sensor (e.g. “environmental temperature sensor”) is also a temperature sensor, the other sensor is arranged at a location of the device that is sufficiently exposed to ambient air during the device being worn. As such, the other temperature sensor detects a temperature of the ambient air irrespective if the device presently is on-body or off-body. In the example of the wrist watch, the first temperature sensor (e.g. “body temperature sensor”) may be arranged at a bottom side of the watch housing while the other temperature sensor (e.g. “environmental temperature sensor”) is arranged opposite at a top side of the watch housing and faces the ambient even during wearing the device.  For avoiding false positives, again, a change of the signals over time (e.g. “rate of body temperature” and “rate of environmental temperature”) can be evaluated. In case both signals rise slowly to the temperature (e.g. “rate of body temperature” and “rate of environmental temperature”) range indicative of a body temperature, it can be assumed that the device is off-body in an environment where the ambient temperature rises. Instead, in case the first temperature signal rises quickly (e.g. increasing rate of body temperature) while the other temperature signal rises slowly (e.g. increasing rate of environmental temperature), it can be assumed that at the time the first temperature signal has risen quickly the device was put on by a user. Therefore, in case the first temperature signal decreases quickly (e.g. “decreasing rate of body temperature” which is greater than the “decreasing rate of environmental temperature”) while the other temperature signal decreases slowly (e.g. “decreasing rate of environmental temperature” which is less than the “decreasing rate of body temperature”), it can be assumed that at the time the first temperature signal has decreased quickly the device was removed by a user.); and 
determining the wearable device's contact with the living body based on a comparison of the decreasing rate of body temperature and the decreasing rate of environmental temperature ([0011] A signal of the sensor is evaluated by a control unit. Dependent on the signal, or dependent on several sensor signals in case of several sensors provided for detecting if the device is presently worn, the control unit determines if the wearable electronic device presently is worn by a user. [0013] As a result of the evaluation, the control unit may supply an internal or external output signal at least indicative if the device/the wearable component presently is worn, or is not worn. [0025] Hence, a comparison of the temperature values sensed by first and the other temperature sensor can allow for a discrimination between an on-body state and an off body state of the device. In case both temperature signals show a comparable temperature value, it can be assumed that the device presently is not worn. However, in case the signals show different values, and preferably wherein in addition the sensor for detecting the body temperature shows a value in the range defined as plausible for a body temperature, an on-body state is determined. For avoiding false positives, again, a change of the signals over time can be evaluated. In case both signals rise slowly to the temperature range indicative of a body temperature, it can be assumed that the device is off-body in an environment where the ambient temperature rises. Instead, in case the first temperature signal rises quickly while the other temperature signal rises slowly, it can be assumed that at the time the first temperature signal has risen quickly the device was put on by a user. Therefore, in case the first temperature signal decreases (e.g. “decreasing rate of body temperature”) quickly while the other temperature signal decreases (e.g. “decreasing rate of environmental temperature”) slowly, it can be assumed that at the time the first temperature signal has decreased quickly the device was removed by a user);
wherein the determining the wearable device's contact with the living body based on a comparison of the decreasing rate of body temperature and the decreasing rate of environmental temperature comprises: determining that the wearable device is not in good contact with the living body when the decreasing rate of body temperature is greater than the decreasing rate of environmental temperature ([0025] Hence, a comparison of the temperature values sensed by first and the other temperature sensor can allow for a discrimination between an on-body state and an off body state of the device. In case both temperature signals show a comparable temperature value, it can be assumed that the device presently is not worn. However, in case the signals show different values, and preferably wherein in addition the sensor for detecting the body temperature shows a value in the range defined as plausible for a body temperature, an on-body state is determined. For avoiding false positives, again, a change of the signals over time can be evaluated. In case both signals rise slowly to the temperature range indicative of a body temperature, it can be assumed that the device is off-body in an environment where the ambient temperature rises. Instead, in case the first temperature signal rises quickly while the other temperature signal rises slowly, it can be assumed that at the time the first temperature signal has risen quickly the device was put on by a user. Therefore, in case the first temperature signal decreases (e.g. “decreasing rate of body temperature”) quickly while the other temperature signal decreases (e.g. “decreasing rate of environmental temperature”) slowly, it can be assumed that at the time the first temperature signal has decreased quickly the device was removed by a user).

Regarding claim 3, Komaromi discloses the method of claim 1, wherein the determining that the wearable device is not in good contact with the living body when the decreasing rate of body temperature is greater than the decreasing rate of environmental temperature comprises: determining that the wearable device is not in good contact with the living body when the decreasing rate of body temperature is greater than the decreasing rate of environmental temperature by a preset threshold ([0025] Hence, a comparison of the temperature values sensed by first and the other temperature sensor can allow for a discrimination between an on-body state and an off body state of the device. In case both temperature signals show a comparable temperature value, it can be assumed that the device presently is not worn. However, in case the signals show different values, and preferably wherein in addition the sensor for detecting the body temperature shows a value in the range defined as plausible for a body temperature, an on-body state is determined. For avoiding false positives, again, a change of the signals over time can be evaluated. In case both signals rise slowly to the temperature range indicative of a body temperature, it can be assumed that the device is off-body in an environment where the ambient temperature rises. Instead, in case the first temperature signal rises quickly while the other temperature signal rises slowly, it can be assumed that at the time the first temperature signal has risen quickly the device was put on by a user. Therefore, in case the first temperature signal decreases (e.g. “decreasing rate of body temperature”) quickly while the other temperature signal decreases (e.g. “decreasing rate of environmental temperature”) slowly, it can be assumed that at the time the first temperature signal has decreased quickly the device was removed by a user. [0086] Hence, a sensing arrangement is provided that senses a flux of one or more of humidity, temperature or sweat. A control unit may evaluate sensor signals of the two sensors 1 and 2, and provide the flux as signal t2, or may derive from the signal t2, e.g. by comparing to a threshold, if the flux is sufficient to stem from a human body part facing the opening 51. The unit shown in FIG. 7 may be a wearable device, or a wearable unit electrically connected to a remote unit. Preferably, the control unit is assigned to the wearable device, or to the remote unit if applicable, and may perform the corresponding calculations and/or evaluations.).

Regarding claim 6, Komaromi discloses a method of claim 1, further comprising: raising an alarm when determining that the wearable device is not in good contact with the living body ([0013]-[0015] As a result of the evaluation, the control unit may supply an internal or external output signal at least indicative if the device/the wearable component presently is worn, or is not worn. Hence, in one embodiment the output signal is a binary signal. In a different embodiment, the output signal may take multiple levels and indicate additional information as to a wearing status of the device. [0045] In a different embodiment, the device is or comprises a safety or a medical wearable unit wherein it is desired to monitor if such unit becomes disconnected from the users body. This, for instance, may be desirable for wearable units such as an infusion, a patch, a mask, a monitoring electrode, etc. Here, the control unit preferably is configured to generate an alert, e.g. an audible or visual alert, in case the result of the determination is that the safety or medical unit no longer is worn by the user.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Komaromi (US 20160162256 A1) as applied to claim 1 above, and further in view of Koch (US 7410291 B2).

Regarding claim 5,  Komaromi discloses the method of claim 1, but does not expressly discloses wherein the determining the wearable device's contact with the living body based on a comparison of the decreasing rate of body temperature and the decreasing rate of environmental temperature further comprises: determining that the wearable device is not in good contact with the living body when the decreasing rate of body temperature and the decreasing rate of environmental temperature are equal, and that the body temperature and the environmental temperature are also equal.
Koch, from a similar field of endeavor, teaches determining the wearable device's contact with the living body based on a comparison of the decreasing rate of body temperature and the decreasing rate of environmental temperature further comprises: determining that the wearable device is not in good contact with the living body when the decreasing rate of body temperature and the decreasing rate of environmental temperature are equal, and that the body temperature and the environmental temperature are also equal (figs. 1-2; col 2 ln 35-57, and claim 5 teaches  temperature-measuring device in accordance with claim 1, wherein said dual temperature sensor is not in contact with said skin surface when said rate of change of said first measured temperature value T.sub.A is similar to said rate of change of said second measured temperature value T.sub.B. claim 8, teaches a temperature-measuring device comprising: a patient skin temperature sensor having a first thermal conductivity; an environment temperature sensor having a second thermal conductivity, said first thermal conductivity being different from said second thermal conductivity, said patient skin temperature sensor and said environment temperature sensor being arranged opposite each other, wherein said patient skin temperature sensor is in contact with the skin surface of a patient during use for detecting a patient skin measured temperature value over time and said environment temperature sensor is arranged opposite thereto and detects an environment measured temperature value over time; an evaluating device for determining the body temperature of the patient from the patient skin measured temperature value and for determining the status of the contact of the patient skin temperature sensor with the skin surface of the patient by comparing a time rate of change of the patient skin measured temperature value with a time rate of change of the environment measured temperature value, said evaluating device providing as output an alarm signal when said time rate of change of the patient skin measured temperature value is substantially equal to said time rate of change of the environment measured temperature value. Claim 9 teaches a temperature-measuring device in accordance with claim 8, wherein said patient skin temperature sensor is not in contact with said skin surface when said rate of change of said patient skin temperature sensor is substantially similar to said rate of change of said environment temperature sensor.)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to determine when the decreasing rate of body temperature and the decreasing rate of environmental temperature are equal, and that the body temperature and the environmental temperature are also equal as taught by Koch in the apparatus taught by Komaromi in order to determine that the that the wearable device is not in contract with a living body (as suggested in Koch col 2 ln 35-57, claim 5, and claims 8-9).

Claims 7, 9, 12-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Komaromi (US 20160162256 A1) in view of Kahn (US 20130072765 A1).

Regarding claim 7, Komaromi discloses an apparatus (figs. 1-7 and 9-10 illustrates a wearable device 100; [0005] the wearable electronic device at least includes one of the above items as wearable unit and in addition may include a unit remote from the wearable unit which remote unit may be portable, for example, such as a smart phone or a tablet computer, or even may be a stationary device comprising computational capabilities. [0034] the control unit may be arranged in a unit remote from the earphone to which the earphone is electrically connected. In the control unit, it can be determined, if the earphone is presently worn by a user, i.e. if it inserted into the ear, or not. This information may be used for triggering one or more actions by the control unit. Therefore, the wearable device or the remote unit can be interpreted as the claimed “apparatus”.) comprising at least one processor (figs. 1 -7 and 9-10 control unit 3 (e.g. “at least one processor”); [0034] Alternatively, the control unit may be arranged in a unit remote from the wearable device to which the wearable device is electrically connected. In the control unit, it can be determined, if the wearable device is presently worn by a user, i.e. if it inserted into the ear, or not. This information may be used for triggering one or more actions by the control unit. [0068] The sensors 1 and 2 may temperature sensors, or be humidity sensors, and the sensor signals may be evaluated in the control unit 3.; and 
obtain a decreasing rate of body temperature and a decreasing a rate of environmental temperature measured by a wearable device worn on a living body (figs. 1, 4, 6-10 illustrates a wearable device 100 worn a living being. The wearable device comprises a body temperature sensor 1 and an environmental temperature sensor 2; [0025] In one example, the sensor (e.g. “body temperature sensor”) is a temperature sensor and is arranged at a location of the device facing the body part of the user during the device being worn. Under the assumption that the other sensor (e.g. “environmental temperature sensor”) is also a temperature sensor, the other sensor is arranged at a location of the device that is sufficiently exposed to ambient air during the device being worn. As such, the other temperature sensor detects a temperature of the ambient air irrespective if the device presently is on-body or off-body. In the example of the wrist watch, the first temperature sensor (e.g. “body temperature sensor”) may be arranged at a bottom side of the watch housing while the other temperature sensor (e.g. “environmental temperature sensor”) is arranged opposite at a top side of the watch housing and faces the ambient even during wearing the device.  For avoiding false positives, again, a change of the signals over time (e.g. “rate of body temperature” and “rate of environmental temperature”) can be evaluated. In case both signals rise slowly to the temperature (e.g. “rate of body temperature” and “rate of environmental temperature”) range indicative of a body temperature, it can be assumed that the device is off-body in an environment where the ambient temperature rises. Instead, in case the first temperature signal rises quickly (e.g. increasing rate of body temperature) while the other temperature signal rises slowly (e.g. increasing rate of environmental temperature), it can be assumed that at the time the first temperature signal has risen quickly the device was put on by a user. Therefore, in case the first temperature signal decreases quickly (e.g. “decreasing rate of body temperature” which is greater than the “decreasing rate of environmental temperature”) while the other temperature signal decreases slowly (e.g. “decreasing rate of environmental temperature” which is less than the “decreasing rate of body temperature”), it can be assumed that at the time the first temperature signal has decreased quickly the device was removed by a user.); and 
determine the wearable device's contact with the living body based on a comparison of the decreasing rate of body temperature and the decreasing rate of environmental temperature ([0011] A signal of the sensor is evaluated by a control unit. Dependent on the signal, or dependent on several sensor signals in case of several sensors provided for detecting if the device is presently worn, the control unit determines if the wearable electronic device presently is worn by a user. [0013] As a result of the evaluation, the control unit may supply an internal or external output signal at least indicative if the device/the wearable component presently is worn, or is not worn. [0025] Hence, a comparison of the temperature values sensed by first and the other temperature sensor can allow for a discrimination between an on-body state and an off body state of the device. In case both temperature signals show a comparable temperature value, it can be assumed that the device presently is not worn. However, in case the signals show different values, and preferably wherein in addition the sensor for detecting the body temperature shows a value in the range defined as plausible for a body temperature, an on-body state is determined. For avoiding false positives, again, a change of the signals over time can be evaluated. In case both signals rise slowly to the temperature range indicative of a body temperature, it can be assumed that the device is off-body in an environment where the ambient temperature rises. Instead, in case the first temperature signal rises quickly while the other temperature signal rises slowly, it can be assumed that at the time the first temperature signal has risen quickly the device was put on by a user. Therefore, in case the first temperature signal decreases (e.g. “decreasing rate of body temperature”) quickly while the other temperature signal decreases (e.g. “decreasing rate of environmental temperature”) slowly, it can be assumed that at the time the first temperature signal has decreased quickly the device was removed by a user);
wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to determine the wearable device's contact with the living body based on a comparison of the decreasing rate of body temperature and the decreasing rate of environmental temperature comprises being configured to cause the apparatus at least to determine that the wearable device is not in good contact with the living body when the decreasing rate of body temperature is greater than the decreasing rate of environmental temperature (Komaromi [0025] Hence, a comparison of the temperature values sensed by first and the other temperature sensor can allow for a discrimination between an on-body state and an off body state of the device. In case both temperature signals show a comparable temperature value, it can be assumed that the device presently is not worn. However, in case the signals show different values, and preferably wherein in addition the sensor for detecting the body temperature shows a value in the range defined as plausible for a body temperature, an on-body state is determined. For avoiding false positives, again, a change of the signals over time can be evaluated. In case both signals rise slowly to the temperature range indicative of a body temperature, it can be assumed that the device is off-body in an environment where the ambient temperature rises. Instead, in case the first temperature signal rises quickly while the other temperature signal rises slowly, it can be assumed that at the time the first temperature signal has risen quickly the device was put on by a user. Therefore, in case the first temperature signal decreases (e.g. “decreasing rate of body temperature”) quickly while the other temperature signal decreases (e.g. “decreasing rate of environmental temperature”) slowly, it can be assumed that at the time the first temperature signal has decreased quickly the device was removed by a user).
However, Komaromi does not expressly disclose at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus perform. Although, Komaromi [0007] teaches the term electronic indicates, that the wearable electronic device makes use of a control unit that may be based on semiconductor electronics. 
Kahn, from a similar field of endeavor, teaches at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus perform (fig. 11; [0129] It will be appreciated by those of ordinary skill in the art that the particular machine that embodies the present invention may be configured in various ways according to the particular implementation. The control logic or software implementing the present invention can be stored in main memory 1120, mass storage device 1130, or other storage medium locally or remotely accessible to processor 1110. [0130] It will be apparent to those of ordinary skill in the art that the system, method, and process described herein can be implemented as software stored in main memory 1120 or read only memory 1150 and executed by processor 1110. This control logic or software may also be resident on an article of manufacture comprising a computer readable medium having computer readable program code embodied therein and being readable by the mass storage device 1130 and for causing the processor 1110 to operate in accordance with the methods and teachings herein.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include at least one memory including computer program code as taught by Kahn in the apparatus taught by Komaromi in order control the operations of the processor (as suggested in [0130] of Kahn).

Regarding claim 9, Komaromi in view of Kahn discloses the apparatus of claim 7, wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to determine that the wearable device is not in good contact with the living body when the decreasing rate of body temperature is greater than the decreasing rate of environmental temperature comprises being configured to cause the apparatus at least to determine that the wearable device is not in good contact with the living body when the decreasing rate of body temperature is greater than the decreasing rate of environmental temperature by a preset threshold (Komaromi [0025] Hence, a comparison of the temperature values sensed by first and the other temperature sensor can allow for a discrimination between an on-body state and an off body state of the device. In case both temperature signals show a comparable temperature value, it can be assumed that the device presently is not worn. However, in case the signals show different values, and preferably wherein in addition the sensor for detecting the body temperature shows a value in the range defined as plausible for a body temperature, an on-body state is determined. For avoiding false positives, again, a change of the signals over time can be evaluated. In case both signals rise slowly to the temperature range indicative of a body temperature, it can be assumed that the device is off-body in an environment where the ambient temperature rises. Instead, in case the first temperature signal rises quickly while the other temperature signal rises slowly, it can be assumed that at the time the first temperature signal has risen quickly the device was put on by a user. Therefore, in case the first temperature signal decreases (e.g. “decreasing rate of body temperature”) quickly while the other temperature signal decreases (e.g. “decreasing rate of environmental temperature”) slowly, it can be assumed that at the time the first temperature signal has decreased quickly the device was removed by a user. [0086] Hence, a sensing arrangement is provided that senses a flux of one or more of humidity, temperature or sweat. A control unit may evaluate sensor signals of the two sensors 1 and 2, and provide the flux as signal t2, or may derive from the signal t2, e.g. by comparing to a threshold, if the flux is sufficient to stem from a human body part facing the opening 51. The unit shown in FIG. 7 may be a wearable device, or a wearable unit electrically connected to a remote unit. Preferably, the control unit is assigned to the wearable device, or to the remote unit if applicable, and may perform the corresponding calculations and/or evaluations.).

Regarding claim 12, Komaromi in view of Kahn discloses the apparatus of claim 7, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to raise an alarm when determining that the wearable device is not in good contact with the living body (Komaromi [0013]-[0015] As a result of the evaluation, the control unit may supply an internal or external output signal at least indicative if the device/the wearable component presently is worn, or is not worn. Hence, in one embodiment the output signal is a binary signal. In a different embodiment, the output signal may take multiple levels and indicate additional information as to a wearing status of the device. [0045] In a different embodiment, the device is or comprises a safety or a medical wearable unit wherein it is desired to monitor if such unit becomes disconnected from the users body. This, for instance, may be desirable for wearable units such as an infusion, a patch, a mask, a monitoring electrode, etc. Here, the control unit preferably is configured to generate an alert, e.g. an audible or visual alert, in case the result of the determination is that the safety or medical unit no longer is worn by the user.).

Regarding claim 13, Komaromi in view of Kahn discloses the apparatus of claim 7, wherein the apparatus is integrated with the wearable device (Komaromi figs. 1 -7 and 9-10 wearable device 100).

Regarding claim 14, Komaromi in view of Kahn discloses the apparatus of claim 7, wherein the apparatus is separate from the wearable device and communicating with the wearable device wirelessly (Komaromi [0005] the wearable electronic device at least includes one of the above items as wearable unit and in addition may include a unit remote from the wearable unit which remote unit may be portable, for example, such as a smart phone or a tablet computer, or even may be a stationary device comprising computational capabilities. [0034] the control unit may be arranged in a unit remote from the earphone to which the earphone is electrically connected. In the control unit, it can be determined, if the earphone is presently worn by a user, i.e. if it inserted into the ear, or not. This information may be used for triggering one or more actions by the control unit. Claim 15 teaches a wearable electronic device according to claim 1, comprising a wearable unit comprising the sensor, and a unit remote from the wearable unit, the remote unit comprising the control unit, wherein the wearable unit and the remote unit are connected by means of a wireless interface.).

Regarding claim 15, Komaromi in view of Kahn discloses the wearable device configured to be worn a living body (Komaromi figs. 1-7 and 9-10 illustrates a wearable device 100 worn on a living body), comprising: a first temperature sensor configured to measure a body temperature of the living body; a second temperature sensor configured to measure an environmental temperature of the environment (Komaromi figs. 1, 4, 6-10 illustrates a wearable device 100 worn a living being. The wearable device comprises a body temperature sensor 1 and an environmental temperature sensor 2; [0025] In one example, the sensor (e.g. “first/body temperature sensor”) is a temperature sensor and is arranged at a location of the device facing the body part of the user during the device being worn. Under the assumption that the other sensor (e.g. “second/environmental temperature sensor”) is also a temperature sensor, the other sensor is arranged at a location of the device that is sufficiently exposed to ambient air during the device being worn. As such, the other temperature sensor detects a temperature of the ambient air irrespective if the device presently is on-body or off-body. In the example of the wrist watch, the first temperature sensor (e.g. “first/body temperature sensor”) may be arranged at a bottom side of the watch housing while the other temperature sensor (e.g. “second/environmental temperature sensor”) is arranged opposite at a top side of the watch housing and faces the ambient even during wearing the device. ); and the apparatus of claim 7 (figs. 1-7 and 9-10 illustrates a wearable device 100).

Regarding claim 16, Komaromi discloses a product (figs. 1-7 and 9-10 illustrates a wearable device 100; [0005] the wearable electronic device at least includes one of the above items as wearable unit and in addition may include a unit remote from the wearable unit which remote unit may be portable, for example, such as a smart phone or a tablet computer, or even may be a stationary device comprising computational capabilities. [0034] the control unit may be arranged in a unit remote from the earphone to which the earphone is electrically connected. In the control unit, it can be determined, if the earphone is presently worn by a user, i.e. if it inserted into the ear, or not. This information may be used for triggering one or more actions by the control unit. Therefore, the wearable device or the remote unit can be interpreted as the claimed “product”.) comprising: 
a portion configured to obtain a decreasing rate of body temperature and a decreasing a rate of environmental temperature measured by a wearable device worn on a living body  (figs. 1, 4, 6-10 illustrates a wearable device 100 worn a living being. The wearable device comprises a body temperature sensor 1 and an environmental temperature sensor 2; [0011] A signal of the sensor is evaluated by a control unit. Dependent on the signal, or dependent on several sensor signals in case of several sensors provided for detecting if the device is presently worn, the control unit determines if the wearable electronic device presently is worn by a user. [0025] In one example, the sensor (e.g. “body temperature sensor”) is a temperature sensor and is arranged at a location of the device facing the body part of the user during the device being worn. Under the assumption that the other sensor (e.g. “environmental temperature sensor”) is also a temperature sensor, the other sensor is arranged at a location of the device that is sufficiently exposed to ambient air during the device being worn. As such, the other temperature sensor detects a temperature of the ambient air irrespective if the device presently is on-body or off-body. In the example of the wrist watch, the first temperature sensor (e.g. “body temperature sensor”) may be arranged at a bottom side of the watch housing while the other temperature sensor (e.g. “environmental temperature sensor”) is arranged opposite at a top side of the watch housing and faces the ambient even during wearing the device.  For avoiding false positives, again, a change of the signals over time (e.g. “rate of body temperature” and “rate of environmental temperature”) can be evaluated. In case both signals rise slowly to the temperature (e.g. “rate of body temperature” and “rate of environmental temperature”) range indicative of a body temperature, it can be assumed that the device is off-body in an environment where the ambient temperature rises. Instead, in case the first temperature signal rises quickly (e.g. increasing rate of body temperature) while the other temperature signal rises slowly (e.g. increasing rate of environmental temperature), it can be assumed that at the time the first temperature signal has risen quickly the device was put on by a user. Therefore, in case the first temperature signal decreases quickly (e.g. “decreasing rate of body temperature” which is greater than the “decreasing rate of environmental temperature”) while the other temperature signal decreases slowly (e.g. “decreasing rate of environmental temperature” which is less than the “decreasing rate of body temperature”), it can be assumed that at the time the first temperature signal has decreased quickly the device was removed by a user. [0068] The sensors 1 and 2 may temperature sensors, or be humidity sensors, and the sensor signals may be evaluated in the control unit); and 
a configured to determine the wearable device's contact with the living body based on a comparison of the decreasing rate of body temperature and the decreasing rate of environmental temperature ([0011] A signal of the sensor is evaluated by a control unit. Dependent on the signal, or dependent on several sensor signals in case of several sensors provided for detecting if the device is presently worn, the control unit determines if the wearable electronic device presently is worn by a user. [0013] As a result of the evaluation, the control unit may supply an internal or external output signal at least indicative if the device/the wearable component presently is worn, or is not worn. [0025] Hence, a comparison of the temperature values sensed by first and the other temperature sensor can allow for a discrimination between an on-body state and an off body state of the device. In case both temperature signals show a comparable temperature value, it can be assumed that the device presently is not worn. However, in case the signals show different values, and preferably wherein in addition the sensor for detecting the body temperature shows a value in the range defined as plausible for a body temperature, an on-body state is determined. For avoiding false positives, again, a change of the signals over time can be evaluated. In case both signals rise slowly to the temperature range indicative of a body temperature, it can be assumed that the device is off-body in an environment where the ambient temperature rises. Instead, in case the first temperature signal rises quickly while the other temperature signal rises slowly, it can be assumed that at the time the first temperature signal has risen quickly the device was put on by a user. Therefore, in case the first temperature signal decreases (e.g. “decreasing rate of body temperature”) quickly while the other temperature signal decreases (e.g. “decreasing rate of environmental temperature”) slowly, it can be assumed that at the time the first temperature signal has decreased quickly the device was removed by a user);
wherein the second program code portion being configured to determine the wearable device's contact with the living body based on a comparison of the decreasing rate of body temperature and the decreasing rate of environmental temperature comprises being configured to: determine that the wearable device is not in good contact with the living body when the decreasing rate of body temperature is greater than the decreasing rate of environmental temperature (Komaromi [0025] Hence, a comparison of the temperature values sensed by first and the other temperature sensor can allow for a discrimination between an on-body state and an off body state of the device. In case both temperature signals show a comparable temperature value, it can be assumed that the device presently is not worn. However, in case the signals show different values, and preferably wherein in addition the sensor for detecting the body temperature shows a value in the range defined as plausible for a body temperature, an on-body state is determined. For avoiding false positives, again, a change of the signals over time can be evaluated. In case both signals rise slowly to the temperature range indicative of a body temperature, it can be assumed that the device is off-body in an environment where the ambient temperature rises. Instead, in case the first temperature signal rises quickly while the other temperature signal rises slowly, it can be assumed that at the time the first temperature signal has risen quickly the device was put on by a user. Therefore, in case the first temperature signal decreases (e.g. “decreasing rate of body temperature”) quickly while the other temperature signal decreases (e.g. “decreasing rate of environmental temperature”) slowly, it can be assumed that at the time the first temperature signal has decreased quickly the device was removed by a user).
However, Komaromi does not expressly disclose a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein. Although, Komaromi [0007] teaches the term electronic indicates, that the wearable electronic device makes use of a control unit that may be based on semiconductor electronics. 
Kahn, from a similar field of endeavor, teaches a computer program product comprising at least one computer-readable storage medium having computer-readable program code portions stored therein (fig. 11; [0129] It will be appreciated by those of ordinary skill in the art that the particular machine that embodies the present invention may be configured in various ways according to the particular implementation. The control logic or software implementing the present invention can be stored in main memory 1120, mass storage device 1130, or other storage medium locally or remotely accessible to processor 1110. [0130] It will be apparent to those of ordinary skill in the art that the system, method, and process described herein can be implemented as software stored in main memory 1120 or read only memory 1150 and executed by processor 1110. This control logic or software may also be resident on an article of manufacture comprising a computer readable medium having computer readable program code embodied therein and being readable by the mass storage device 1130 and for causing the processor 1110 to operate in accordance with the methods and teachings herein.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a computer program product comprising at least one computer-readable storage medium having computer-readable program code portions as taught by Kahn in the apparatus taught by Komaromi in order control the operations of the processor (as suggested in [0130] of Kahn).

Regarding claim 18, Komaromi in view of Kahn discloses the computer program product of claim 16, wherein the second program code portion being configured to determine that the wearable device is not in good contact with the living body when the decreasing rate of body temperature is greater than the decreasing rate of environmental temperature comprises being configured to: determine that the wearable device is not in good contact with the living body when the decreasing rate of body temperature is greater than the decreasing rate of environmental temperature by a preset threshold (Komaromi [0025] Hence, a comparison of the temperature values sensed by first and the other temperature sensor can allow for a discrimination between an on-body state and an off body state of the device. In case both temperature signals show a comparable temperature value, it can be assumed that the device presently is not worn. However, in case the signals show different values, and preferably wherein in addition the sensor for detecting the body temperature shows a value in the range defined as plausible for a body temperature, an on-body state is determined. For avoiding false positives, again, a change of the signals over time can be evaluated. In case both signals rise slowly to the temperature range indicative of a body temperature, it can be assumed that the device is off-body in an environment where the ambient temperature rises. Instead, in case the first temperature signal rises quickly while the other temperature signal rises slowly, it can be assumed that at the time the first temperature signal has risen quickly the device was put on by a user. Therefore, in case the first temperature signal decreases (e.g. “decreasing rate of body temperature”) quickly while the other temperature signal decreases (e.g. “decreasing rate of environmental temperature”) slowly, it can be assumed that at the time the first temperature signal has decreased quickly the device was removed by a user. [0086] Hence, a sensing arrangement is provided that senses a flux of one or more of humidity, temperature or sweat. A control unit may evaluate sensor signals of the two sensors 1 and 2, and provide the flux as signal t2, or may derive from the signal t2, e.g. by comparing to a threshold, if the flux is sufficient to stem from a human body part facing the opening 51. The unit shown in FIG. 7 may be a wearable device, or a wearable unit electrically connected to a remote unit. Preferably, the control unit is assigned to the wearable device, or to the remote unit if applicable, and may perform the corresponding calculations and/or evaluations.).

Regarding claim 21, Komaromi in view of Kahn discloses the computer program product of claim 16, wherein the computer-readable program code portions comprising a third program code portion configured to: raise an alarm when determining that the wearable device is not in good contact with the living body (Komaromi [0013]-[0015] As a result of the evaluation, the control unit may supply an internal or external output signal at least indicative if the device/the wearable component presently is worn, or is not worn. Hence, in one embodiment the output signal is a binary signal. In a different embodiment, the output signal may take multiple levels and indicate additional information as to a wearing status of the device. [0045] In a different embodiment, the device is or comprises a safety or a medical wearable unit wherein it is desired to monitor if such unit becomes disconnected from the users body. This, for instance, may be desirable for wearable units such as an infusion, a patch, a mask, a monitoring electrode, etc. Here, the control unit preferably is configured to generate an alert, e.g. an audible or visual alert, in case the result of the determination is that the safety or medical unit no longer is worn by the user.).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Komaromi (US 20160162256 A1) in view of Kahn (US 20130072765 A1) as applied to claims 7 and 16 above, and further in view of Koch (US 7410291 B2).

Regarding claim 11, Komaromi in view of Kahn discloses the apparatus of claim 7, but does not expressly disclose wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to determine that the wearable device is not in good contact with the living body when the decreasing rate of body temperature is greater than the decreasing rate of environmental temperature comprises being further configured to cause the apparatus to: determine that the wearable device is not in good contact with the living body when the decreasing rate of body temperature and the decreasing rate of environmental temperature are equal, and that the body temperature and the environmental temperature are also equal.
Koch, from a similar field of endeavor, teaches determining the wearable device's contact with the living body based on a comparison of the decreasing rate of body temperature and the decreasing rate of environmental temperature further comprises: determining that the wearable device is not in good contact with the living body when the decreasing rate of body temperature and the decreasing rate of environmental temperature are equal, and that the body temperature and the environmental temperature are also equal (figs. 1-2; col 2 ln 35-57, and claim 5 teaches  temperature-measuring device in accordance with claim 1, wherein said dual temperature sensor is not in contact with said skin surface when said rate of change of said first measured temperature value T.sub.A is similar to said rate of change of said second measured temperature value T.sub.B. claim 8, teaches a temperature-measuring device comprising: a patient skin temperature sensor having a first thermal conductivity; an environment temperature sensor having a second thermal conductivity, said first thermal conductivity being different from said second thermal conductivity, said patient skin temperature sensor and said environment temperature sensor being arranged opposite each other, wherein said patient skin temperature sensor is in contact with the skin surface of a patient during use for detecting a patient skin measured temperature value over time and said environment temperature sensor is arranged opposite thereto and detects an environment measured temperature value over time; an evaluating device for determining the body temperature of the patient from the patient skin measured temperature value and for determining the status of the contact of the patient skin temperature sensor with the skin surface of the patient by comparing a time rate of change of the patient skin measured temperature value with a time rate of change of the environment measured temperature value, said evaluating device providing as output an alarm signal when said time rate of change of the patient skin measured temperature value is substantially equal to said time rate of change of the environment measured temperature value. Claim 9 teaches a temperature-measuring device in accordance with claim 8, wherein said patient skin temperature sensor is not in contact with said skin surface when said rate of change of said patient skin temperature sensor is substantially similar to said rate of change of said environment temperature sensor.)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to determine when the decreasing rate of body temperature and the decreasing rate of environmental temperature are equal, and that the body temperature and the environmental temperature are also equal as taught by Koch in the apparatus taught by Komaromi in view of Kahn in order to determine that the that the wearable device is not in contract with a living body (as suggested in Koch col 2 ln 35-57, claim 5, and claims 8-9).

Regarding claim 20, Komaromi in view of Kahn discloses the computer program of claim 16, but does not expressly disclose wherein the second program code portion being configured to determine the wearable device's contact with the living body based on a comparison of the decreasing rate of body temperature and the decreasing rate of environmental temperature comprises being further configured to: determine that the wearable device is not in good contact with the living body when the decreasing rate of body temperature and the decreasing rate of environmental temperature are equal, and that the body temperature and the environmental temperature are also equal.
Koch, from a similar field of endeavor, teaches determining the wearable device's contact with the living body based on a comparison of the decreasing rate of body temperature and the decreasing rate of environmental temperature further comprises: determining that the wearable device is not in good contact with the living body when the decreasing rate of body temperature and the decreasing rate of environmental temperature are equal, and that the body temperature and the environmental temperature are also equal (figs. 1-2; col 2 ln 35-57, and claim 5 teaches  temperature-measuring device in accordance with claim 1, wherein said dual temperature sensor is not in contact with said skin surface when said rate of change of said first measured temperature value T.sub.A is similar to said rate of change of said second measured temperature value T.sub.B. claim 8, teaches a temperature-measuring device comprising: a patient skin temperature sensor having a first thermal conductivity; an environment temperature sensor having a second thermal conductivity, said first thermal conductivity being different from said second thermal conductivity, said patient skin temperature sensor and said environment temperature sensor being arranged opposite each other, wherein said patient skin temperature sensor is in contact with the skin surface of a patient during use for detecting a patient skin measured temperature value over time and said environment temperature sensor is arranged opposite thereto and detects an environment measured temperature value over time; an evaluating device for determining the body temperature of the patient from the patient skin measured temperature value and for determining the status of the contact of the patient skin temperature sensor with the skin surface of the patient by comparing a time rate of change of the patient skin measured temperature value with a time rate of change of the environment measured temperature value, said evaluating device providing as output an alarm signal when said time rate of change of the patient skin measured temperature value is substantially equal to said time rate of change of the environment measured temperature value. Claim 9 teaches a temperature-measuring device in accordance with claim 8, wherein said patient skin temperature sensor is not in contact with said skin surface when said rate of change of said patient skin temperature sensor is substantially similar to said rate of change of said environment temperature sensor.)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to determine when the decreasing rate of body temperature and the decreasing rate of environmental temperature are equal, and that the body temperature and the environmental temperature are also equal as taught by Koch in the apparatus taught by Komaromi view of Kahn in order to determine that the that the wearable device is not in contract with a living body (as suggested in Koch col 2 ln 35-57, claim 5, and claims 8-9).

Response to Arguments

Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 

Applicant argues the prior art of record does not teach or suggest the claimed limitation, “wherein the determining the wearable device's contact with the living body based on a comparison of the decreasing rate of body temperature and the decreasing rate of environmental temperature comprises: determining that the wearable device is not in good contact with the living body when the decreasing rate of body temperature is greater than the decreasing rate of environmental temperature”; however the examiner respectfully disagrees in view of the teachings of Komaromi. [0025] In one example, the sensor is a temperature sensor and is arranged at a location of the device facing the body part of the user during the device being worn. Under the assumption that the other sensor is also a temperature sensor, the other sensor is arranged at a location of the device that is sufficiently exposed to ambient air during the device being worn. As such, the other temperature sensor detects a temperature of the ambient air irrespective if the device presently is on-body or off-body. In the example of the wrist watch, the first temperature sensor may be arranged at a bottom side of the watch housing while the other temperature sensor is arranged opposite at a top side of the watch housing and faces the ambient even during wearing the device. Hence, a comparison of the temperature values sensed by first and the other temperature sensor can allow for a discrimination between an on-body state and an off body state of the device. In case both temperature signals show a comparable temperature value, it can be assumed that the device presently is not worn. However, in case the signals show different values, and preferably wherein in addition the sensor for detecting the body temperature shows a value in the range defined as plausible for a body temperature, an on-body state is determined. For avoiding false positives, again, a change of the signals over time can be evaluated. In case both signals rise slowly to the temperature range indicative of a body temperature, it can be assumed that the device is off-body in an environment where the ambient temperature rises. Instead, in case the first temperature signal rises quickly while the other temperature signal rises slowly, it can be assumed that at the time the first temperature signal has risen quickly the device was put on by a user. Therefore, in case the first temperature signal decreases (e.g. “decreasing rate of body temperature”) quickly while the other temperature signal decreases (e.g. “decreasing rate of environmental temperature”) slowly, it can be assumed that at the time the first temperature signal has decreased quickly the device was removed by a user. Therefore, the claimed limitation is implicitly disclosed. According to MPEP 2112, “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102.” Therefore, applicant’s arguments are deemed not persuasive.

Allowable Subject Matter

Claims 4, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        


						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684